DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendments and Arguments filed on 22 December 2020. The Applicants’ amendment and remarks have been carefully considered, but they are not persuasive. Hence, this Action has been made FINAL. 
Any rejections of the previous office action not addressed in this action are considered resolved and no longer pertain to the prosecution of this application.

Response to Amendments and Arguments
The applicant’s arguments and remarks have been carefully considered, but they are not persuasive. The applicant argues that Iyer does not teach a database corresponding to a conversation scenario, and also does not teach that this database relates to the knowledge related to user characteristics of the user in the conversation scenario. The examiner notes, though, that Iyer, fig. 11(1112) teaches a training data set which is a knowledge database comprising data corresponding to a conversation scenario, such as questions a person may pose to the simulated advisor and the simulated advisor’s answers. Furthermore, Iyer, fig. 11(1112) teaches that the training data relates to user characteristics of the user in the conversation scenario, such as advisor’s rating and topics of expertise. Thus, the rejections are maintained under the same reference (Iyer).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-12, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180115645, hereinafter referred to as Iyer. 

Regarding claim 1, Iyer discloses an interactive method for a robot (“…the seeker can obtain answers to the questions through the virtual assistant,” Iyer, para [0010]. Virtual assistant is interpreted as a robot.), comprising: 

obtaining voice information input by an interactive object (“The call routing module, executed by the processor, establishes a voice or a video call between a seeker and an advisor,” Iyer, para [0008].), and performing semantic recognition on the voice information to obtain a conversation intention (“In an embodiment, a topic of interest from a current seeker is received by the real-time advisory system. Using a semantic system a level of similarity between questions asked by the current seeker with the recorded questions asked by the plurality of seekers is identified to provide the recorded answers,” Iyer, para [0038].); 

obtaining feedback information corresponding to the conversation intention based on a conversation scenario knowledge base pre-configured by a simulated user (“The questions are stored in a database of recorded questions and the answers are stored in the database of the recorded answers. The database of recorded answers 212 is curated or augmented by external research and publications of expert advice on the topic of interest which are fed into the system as indexed additional sources of data to provide automated answers to the seekers questions based on the topic of interest,” Iyer, para [0035]. The database of recorded answers is a pre-configured knowledge base. Also, “The automated advisor module 216 includes a machine learned ranking and answer synthesis system with seeker question 1110 and advisor answers 1111 as input along with the training data 1112,” Iyer, para [0036]. This excerpt shows how machine learning is used to train the automated advisor (i.e., simulated user).), wherein the conversation scenario knowledge base is determined based on conversation scenario and is configured to store knowledge related to user characteristics of the simulated user in the conversation scenario (“FIG. 11 illustrates a method for synthesizing answers from stored data for a given question by the seeker having a machine learned ranking and answer synthesis system with seeker question 1110 and advisor answers 1111 as input along with other data gathered used as training data 1112 containing the seeker's question, topic of question, broad subject and categorization of question, preferred language, cost of answer, average ratings of the advisor's in his topics of expertise, topics of past answers, self-rating and peer rating of their expertise along with past ranking of advisor along with ratings of the answers for precision…,” Iyer, para [0048]. Here, the training data comprises data, such as questions and answers, gathered from past conversations. Furthermore, this data contains information related to characteristics of the simulated user, such as advisor’s rating and topics of expertise.); and 

converting the feedback information into a voice of the simulated user, and playing the voice to the interactive object (“The automated advisor module 216 uses data mining, machine learning and other neural networks based deep learning techniques to synthesize answers in text form to the questions asked by the seeker from the database of recorded answers and converting such synthesized text form answers into speech   using a text-to-speech conversion module (may be internal to the real-time advisory system or from external providers of such text-to-speech conversion tools) and thus provide a virtual assistant for interactive responses to the seeker using the recorded answers,” Iyer, para [0036].).  

As to claim 8, device claim 8 and method claim 1 are related as method and device of using same, with each claimed element’s function corresponding to the method. Accordingly claim 8 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Iyer, para [0049] and [0051] teaches processor, memory, instructions, and CRM.

As to claim 15, CRM claim 15 and method claim 1 are related as method and CRM of using same, with each claimed element’s function corresponding to the method. Accordingly claim 15 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Iyer, para [0049] and [0051] teaches processor, memory, instructions, and CRM.

claim 2, Iyer discloses the10 method according to claim 1, wherein obtaining the feedback information corresponding to the conversation intention based on the conversation scenario knowledge base pre-configured by the simulated user comprises: 

querying the conversation scenario knowledge base based on the conversation intention, to obtain a query path (Iyer, para [0035]-[0036] and fig. 2.);  

15when the query path shows a preset path, querying rich media knowledge pre-configured by the simulated user and/or structured knowledge related to user characteristics and pre-configured by the simulated user, to obtain the feedback information corresponding to the conversation intention (Iyer, para [0035]-[0036] and fig. 2. Also, “The contact information, language, preferences, payment details and other information of seekers and their past searches, attempted or completed calls, call cost details and the feedback are stored in the database of seekers 202,” Iyer, para [0031]. This excerpt shows a database containing information related to user characteristics.).  

As to claim 9, device claim 9 and method claim 2 are related as method and device of using same, with each claimed element’s function corresponding to the method. Accordingly claim 9 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Iyer, para [0049] and [0051] teaches processor, memory, instructions, and CRM.

As to claim 16, CRM claim 15 and method claim 2 are related as method and CRM of using same, with each claimed element’s function corresponding to the method. Accordingly claim 16 is similarly rejected under the same rationale as applied above 

Regarding claim 3, Iyer discloses the10 method according to claim 2, wherein after querying the conversation scenario 20knowledge base based on the conversation intention to obtain the query path, the method further comprises: 

when the query path shows an external path, querying a search engine pre-configured by the simulated user or a third-party application interface corresponding to the conversation intention and pre-configured by the simulated user, to obtain the feedback information 25corresponding to the conversation intention (Iyer, fig. 2 shows querying pre-configured databases. Also, “The real-time advisory system 110 includes a plurality of databases, an intelligent call routing and an automated answering system that uses machine learning,” Iyer, para [0030]. This excerpt shows that the automated answering system (i.e., simulated user) is trained.).  

As to claim 10, device claim 10 and method claim 3 are related as method and device of using same, with each claimed element’s function corresponding to the method. Accordingly claim 10 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Iyer, para [0049] and [0051] teaches processor, memory, instructions, and CRM.

Regarding claim 4, Iyer discloses the10 method according to claim 1, wherein converting the feedback information into the voice of the simulated user comprises: 

querying a fixed-scenario voice base pre-recorded by the simulated user (“At step 502, the Seeker 102 enters a search query based on the topic of interest,” Iyer, para [0042]. And, “In view of the foregoing, an embodiment herein provides a method for intelligently connecting seekers to advisors and providing recorded or synthesized answers to the seekers using artificial intelligence,” Iyer, para [0007].);  17Docket No. 612185 

obtaining an audio file of the feedback information (“In view of the foregoing, an embodiment herein provides a method for intelligently connecting seekers to advisors and providing recorded or synthesized answers to the seekers using artificial intelligence,” Iyer, para [0007]. The recorded answers are an audio file. Also, “As mentioned, there remains a need for a real-time advisory system and method for intelligently fetching advisors to seekers and providing recorded solutions to the seekers through a virtual assistant using a machine learning system,” Iyer, para [0027].); and 

playing the audio file to the interactive object (Iyer, para [0007] and [0027], also make clear the audio file is played to the interactive object (i.e., seeker/user).).  

As to claim 11, device claim 11 and method claim 4 are related as method and device of using same, with each claimed element’s function corresponding to the method. Accordingly claim 11 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Iyer, para [0049] and [0051] teaches processor, memory, instructions, and CRM.

As to claim 17, CRM claim 17 and method claim 4 are related as method and CRM of using same, with each claimed element’s function corresponding to the method. 

Regarding claim 5, Iyer discloses the10 method according to claim 1, wherein converting the feedback information into the voice of the simulated user comprises:  

5querying a conversation-scenario voice base pre-trained by the simulated user (“The automated advisor module 216 includes a machine learned ranking and answer synthesis system with seeker question 1110 and advisor answers 1111 as input along with the training data 1112,” Iyer, para [0036]. See also fig. 11.); 

generating an audio file of the feedback information based on the feedback information and voice information in the conversation-scenario voice base (“…and the highest ranked matches and corresponding highest ranked answers 1126 are used to synthesize answers using the past answers and ranks 1127 which are then presented for selection by the seeker as top ranked answers along with synthesized answers 1128 and formatted for consumption by the seeker 1130 in their preferred mode of communication. The ranked answer results are further used to create a profile of questions and answers 1140 to be fed as active inputs to the learning algorithm 1120 to further fine-tune synthesis of answers and their ranking for future queries,” Iyer, para [0036].); and 

playing the audio file to the interactive object (Iyer, para [0007] and [0027].).  

claim 12, device claim 12 and method claim 5 are related as method and device of using same, with each claimed element’s function corresponding to the method. Accordingly claim 12 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Iyer, para [0049] and [0051] teaches processor, memory, instructions, and CRM.

As to claim 18, CRM claim 18 and method claim 5 are related as method and CRM of using same, with each claimed element’s function corresponding to the method. Accordingly claim 18 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Iyer, para [0049] and [0051] teaches processor, memory, instructions, and CRM.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180115645, hereinafter referred to as Iyer, in view of US 20170068551, hereinafter referred to as Vadodaria.

claim 6, Iyer discloses the10 method according to claim 1, but not further comprising:  

10obtaining an instruction for virtual reality scene interaction; invoking a 3D user model pre-rendered by the simulated user; and presenting the 3D user model of the simulated user to the interactive object. 

10obtaining an instruction for virtual reality scene interaction (“This is not an abstract intelligent agent functionality but it is personified by means of an intelligent agent displayed by means of an Animated 3D Personal Virtual Assistant with Facial Expressions, hand gestures and body movements in a Human like appearance and includes these features: 1. programmed to process/understand language using NLP/NLU (Natural language processing/understanding) Features…,” Vadodaria, para [0082]-[0087]. Thus, the 3D virtual assistant (3D user model) receives instructions to process/understand interactions with the interactive object (i.e., user).); 

invoking a 3D user model pre-rendered by the simulated user (“As defined herein, feedback that comprises a graphical or output from the portable electronic device is performed by an intelligent agent displayed by means of an Animated 3D Personal Virtual Assistant with Facial Expressions, hand gestures and body movements in a Human like appearance,” Vadodaria, para [0082].); and 

presenting the 3D user model of the simulated user to the interactive object (“As defined herein, feedback that comprises a graphical or output from the portable electronic device is performed by an intelligent agent displayed by means of an Animated 3D Personal Virtual Assistant with Facial Expressions, hand gestures and body movements in a Human like appearance,” Vadodaria, para [0082].). Vadodaria benefits Iyer by providing the user with a 3D virtual personal assistant (Vadodaria, para [0083]), thereby providing the user with a more life-like interaction experience. Therefore, it would be obvious for one skilled in the art to combine the teachings of Iyer with those of Vadodaria to enhance the interactive services of Iyer.

As to claim 13, device claim 13 and method claim 6 are related as method and device of using same, with each claimed element’s function corresponding to the method. Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Iyer, para [0049] and [0051] teaches processor, memory, instructions, and CRM.

As to claim 19, CRM claim 19 and method claim 6 are related as method and CRM of using same, with each claimed element’s function corresponding to the method. Accordingly claim 19 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Iyer, para [0049] and [0051] teaches processor, memory, instructions, and CRM.

Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180115645, hereinafter referred to as Iyer, in view of US 6795808, hereinafter referred to as Strubbe et al.

Regarding claim 7, Iyer discloses the 10  method according to claim 1, but not further comprising: 

reporting a plurality of rounds of conversation interaction with the interactive object to 15the simulated user ( ML uses rounds of conversation to train ); 

receiving a takeover instruction from the simulated user; and stopping interacting with the interactive object.

Strubbe et al. is cited to disclose reporting a plurality of rounds of conversation interaction with the interactive object to 15the simulated user ( ML uses rounds of conversation to train ); 
receiving a takeover instruction from the simulated user (“The conversation simulator may generate a thinking sound like the word "Well . . . " or the sound "Ummmm . . . " or "Hmmm" to indicate it is about to speak. The user, if he/she is continuing to speak, would interrupt. This would allow the user to stop the conversation simulator before it responds substantively,” Strubbe et al., col.10, lines 35-44. This excerpt indicates that the simulated user (i.e., conversation simulator) hands over the conversation to the user upon receiving takeover instruction to do so.); and 

stopping interacting with the interactive object (“The conversation simulator may generate a thinking sound like the word "Well . . . " or the sound "Ummmm . . . " or "Hmmm" to indicate it is about to speak. The user, if he/she is continuing to speak, would interrupt. This would allow the user to stop the conversation simulator before it responds substantively…It could look for cues from the particular user indicating that the end of his/her response has been reached by feeding, to an internal machine-learning process, inflection and timing patterns, visual cues such as gestures or facial expressions, or other inputs that might give the conversation simulator a more reliable indicator of when it should speak,” Strubbe et al., col.10, lines 35-44. Thus the simulated user (i.e., conversation simulator) stops interacting with the interactive object Strubbe et al. benefits Iyer by providing the virtual assistant with the ability to sense when the user wishes to interrupt (Strubbe et al., col.10, lines 35-44). Therefore, it would be obvious for one skilled in the art to combine the teachings of Iyer with those of Strubbe et al. to enhance the interactive services of Iyer. 

As to claim 14, device claim 14 and method claim 7 are related as method and device of using same, with each claimed element’s function corresponding to the method. Accordingly claim 14 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Iyer, para [0049] and [0051] teaches processor, memory, instructions, and CRM.

As to claim 20, CRM claim 20 and method claim 7 are related as method and CRM of using same, with each claimed element’s function corresponding to the method. Accordingly claim 20 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Iyer, para [0049] and [0051] teaches processor, memory, instructions, and CRM.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656